Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 6/15/2022

Claims pending	1-25 
Claims withdrawn	3-21
Claims currently under consideration	1,2,22-25 


Election/Restrictions
	Based on similarity to allowed claim 1, p 15 of the current remarks request rejoinder of independent claim 3 and dependent therefrom claims 4-14; as well as independent claim 15 and dependent therefrom claims 16-17. Applicant’s request is denied, since claims 3 and 15 are not commensurate in scope with the library of claim 1.
Priority
This application has a filing date of 03/13/2019 and has PRO 62/642,422 filed 03/13/2018.

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Riccelli et al (2001 Nucleic Acids Research 29:99-1004); and 
claims 2 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Specification
Applicant’s typographical corrections to the specification submitted 6/15/2022 are acceptable.

Maintained Claim Rejection(s) - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belhocine et al (US PG-Pub 20200248176).
Belhocine et al teach throughout the document and especially paragraph 0159-61 describing figure 8, various oligonucleotide barcode beads for analyzing single cells with a plurality of first oligonucleotides, wherein each of said first oligonucleotides may include: a cleavable linker directly attached to the bead; a protein linking moiety; a cell barcode sequence, wherein the cell barcode sequence is the same across all oligonucleotides on said bead, but varies among the oligonucleotides on any other individual bead; and/or a universal hybridization sequence; plus optionally a plurality of second oligonucleotides on said bead. See also paragraph 0177. Said second oligonucleotides may comprise: a linker directly attached to the bead; the cell barcode sequence; and an oligonucleotide redundant sequence for capturing polyadenylated mRNAs and priming reverse transcription. 
***
Please note that the above rejection has been updated from the original version to more clearly address Applicants’ newly amended and/or added claims and/or arguments. 

Response to Arguments
The remarks accompanying the present response argue not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
In section II starting at p 1, the current remarks contend Belhocine et al do not disclose a protein linking moiety such that when an oligonucleotide such as recited in independent claim 22 is cleaved, it binds to a protein, labeling it with an identifying sequence (e.g. barcode).
The examiner respectfully disagrees. In this vein for example the examiner notes in the passages cited in the last action, element 808 of Belhocine et al figure 8 is disclosed as including a sequencing primer sequence. Alternatively, element 814 of Belhocine et al may constitute a Poly-T segment for priming reverse transcriptase. Accordingly and indeed as recited in present dependent claim 24, such sequences in fact bind proteins (polymerase enzymes) in marked contrast with Applicant’s argument. 
Moreover, it bears mentioning that rejected claims 22 and 24 are drawn to beads per se, NOT a process of use, thus in reference to applicant's contention that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., labeling proteins with cleaved oligonucleotides) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Updated Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22,24 and 23,25 are rejected under 35 U.S.C. 103 as being unpatentable over Belhocine et al (US PG-Pub 20200248176) in view of Kim (US PG-Pub 20150051113).
Belhocine et al is relied on as in the aforementioned sections such as cited above concerning claims 22 and 24; as well as suggesting an oligo dT sequence and UMI and in paragraph 0167 Belhocine et al suggest chemical, enzymatic and photo-cleavage, thereby providing all required elements elements of claim 25 and claim 23 lines 1-2. 
Belhocine et al do not teach a click chemistry functional group configured to covalently link to proteins such as recited in claim 23 lines 3-4.
Kim discloses throughout the document and especially the tile and paragraph 0040, nucleotide analogs bearing click chemistry functional groups for covalent attachment to proteins.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the nucleotides for click chemistry of Kim onto oligonucleotide barcode beads such as disclosed by Belhocine et al.
One of ordinary skill in the art would have been motivated to have incorporated the nucleotides for click chemistry of Kim onto oligonucleotide barcode beads such as disclosed by Belhocine et al in the interest of preparing protein conjugates in high efficiency and specificity for downstream applications, benefits noted by Kim in paragraph 0004-5.
One of ordinary skill in the art would have had a reasonable expectation of success in incorporating the nucleotide analogs of Kim into the oligonucleotide barcodes such as disclosed by Belhocine since Kim, likewise in paragraph 0040, in fact expressly suggest such an application thereof.
***
Please note that the above rejection has been updated from the original version to more clearly address Applicants’ newly amended and/or added claims and/or arguments. 

Response to Arguments
Beyond what was set forth regarding the 35 U.S.C. § 102 rejection above that were adequately addressed in the above section(s) and are incorporated in their entireties herein by reference, the remarks further argue motivation is lacking because the linking moieties of Kim does not provide a predictable improvement to the beads of Belhocine et al.
	This is not found persuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze,346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”) (see MPEP 2145 I.)  In the instant case, Applicant’s counsel argues the nucleotides bearing click chemistry functional groups may not predictably improve barcoding, however counsel does not provide objective evidence establishing this as a fact, whereas in fact Kim envision such applications in paragraph 0040, as cited in the previous action; the courts have held “Obviousness does not require absolute predictability of success” In re O ’Farrell, 853 F.2d 894, 903 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639